Exhibit 10.1

 




THE STEAK N SHAKE COMPANY REPORTS FISCAL FOURTH QUARTER 2006 RESULTS

-  
Fourth Quarter Total Revenues Grew 4.3% -

-  
Company Opens 7 New Restaurants -





INDIANAPOLIS, November 14, 2006/PRNewswire -- The Steak n Shake Company
(NYSE:SNS) today announced its revenues and earnings for the fourth quarter 2006
ended September 27, 2006.


Highlights for fiscal fourth quarter include:

·  
Total revenues increased 4.3% to $152.0 million

·  
Net earnings were $7.5 million, including a $0.5 million after-tax impact of
adopting SFAS 123R related to expensing stock-based awards issued to employees

·  
Diluted earnings per share were $0.27, including a $0.02 impact of adopting SFAS
No. 123R



Highlights for fiscal 2006 include:

·  
Total revenues increased 5.3% to $638.8 million

·  
Same store sales for Company-owned stores declined 2.1%

·  
Net earnings were $28.0 million, including a $2.0 million after-tax impact of
adopting SFAS 123R related to expensing stock-based awards issued to employees

·  
Diluted earnings per share were $1.00, including a $0.07 impact of adopting SFAS
No. 123R



Fiscal Fourth Quarter 2006 Results
Total revenues for the fiscal fourth quarter 2006 grew 4.3% to $152.0 million
from $145.7 million in the same quarter last year, and same-store sales declined
3.4%.


Net earnings for the fiscal fourth quarter 2006 were $7.5 million, or $0.27 per
diluted share, compared to $8.7 million, or $0.31 per diluted share, in the
prior year period. The fiscal 2006 results include the impact of expensing stock
options and shares purchased under the employee stock purchase plan as required
by Statement of Financial Accounting Standards No. 123R, Share-Based Payment
(“SFAS 123R”). The Company recorded stock-based compensation expense of $0.5
million after-tax, or $0.02 per share in the current quarter. During the
quarter, the Company opened seven new Company-owned restaurants, acquired eight
units from a franchisee, sold one unit to a franchisee, and opened one new
franchised unit.


Fiscal 2006 Results
For the fiscal year 2006, total revenues increased 5.3% to $638.8 million
compared to $606.9 million in the prior year. Same store sales decreased 2.1%
for Company-owned units for fiscal 2006. Diluted earnings per share were $1.00
versus $1.08 in the prior year (note that the current year amount includes a
$0.07 impact of the adoption of SFAS 123R).


Peter Dunn, President and Chief Executive Officer commented, “We made
substantial progress on many aspects of our operating fundamentals, including
key operating metrics, new product innovation and expansion. While our
same-store-sales results were consistent with the performance experienced by
many casual dining restaurants in the face of higher gas prices and rising
interest rates, we were dissatisfied that we were not able to grow guest counts
during the year.”


Mr. Dunn concluded, “As we look ahead to fiscal 2007 our top priority will be to
gain sustainable same store sales momentum through improved store execution, new
product innovation and optimization of the Steak n Shake concept. We will be
diligent to ensure that the necessary decisions and related investments to
improve the brand’s performance will be aligned in order to maximize our return
on invested capital. We believe these actions will put us in a position to
accelerate expansion and deliver sustained earnings growth over the long-term.”


As of September 27, 2006, there were 477 Steak n Shake restaurants operating in
20 states, including 429 Company-owned restaurants and 48 franchised units.


Fiscal 2007 Guidance

For fiscal year 2007, the Company anticipates diluted earnings per share in the
range of $0.90 to $1.00. This is based on expected same store sales growth of
positive 1% to down 3%. The Company anticipates opening approximately 15
Company-owned restaurants and at least 7 franchise units in fiscal 2007. During
the year, the Company will review all aspects of the current organization and
will take any necessary actions to ensure sales and earnings momentum going
forward. Any actions which would affect cash flow have been estimated and are
included in the earnings per share guidance above. In addition, the Company will
continue reviewing all underperforming stores and will develop a plan to improve
each store’s performance or dispose of the assets.










--------------------------------------------------------------------------------





Investor Conference Call and Webcast
The Steak n Shake Company will broadcast its investor conference call live over
the Internet at 5:00 p.m. Eastern Time, 4:00 p.m. Central Time today. Hosting
the call will be Peter M. Dunn, President and Chief Executive Officer, and
Jeffrey A. Blade, Senior Vice President and Chief Financial Officer.


Interested investors and other parties may listen to a simultaneous webcast of
the conference call by logging onto the Company's website at
www.steaknshake.com. The on-line replay will be available for a limited time
immediately following the call.


The call can also be accessed live over the phone by dialing (800) 819-9193, or
for international callers, (913) 981-4911. A replay will be available one hour
after the call and can be accessed by dialing (888) 203-1112, or for
international callers, (719) 457-0820. The passcode for the replay is 8718147.
The replay will be available until November 21, 2006.


About Steak n Shake
Steak n Shake is a full service, casual dining restaurant serving a core menu of
its famous STEAKBURGERTM sandwiches, thin ‘n crispy french fries, old fashioned
hand-dipped milk shakes, chili, home style soups, fresh salads, a variety of
desserts and breakfast. All of the food is prepared to the guest’s order and
served by friendly, well-trained associates. Steak n Shake restaurants feature
full-service dining areas, counter service and drive-thru windows and are open
24 hours a day, seven days a week.


This press release contains forward-looking information. In general,
forward-looking statements include estimates of future revenues, cash flows,
capital expenditures, or other financial items, and assumptions underlying any
of the foregoing. Forward-looking statements reflect management’s current
expectations regarding future events and use words such as “anticipate”,
“believe”, “expect”, “may”, “will”, and other similar terminology. These
statements speak only as of the date they were made and involve a number of
risks and uncertainties that could cause actual results to differ materially
from those expressed in forward-looking statements. Several factors, many beyond
our control, could cause actual results to differ significantly from our
expectations, such as the following: the effectiveness of our expansion plans,
including the ability to acquire cost-effective sites; the effectiveness of our
operating initiatives; changes in economic conditions; the impact of restaurant
closings; changes in consumer tastes; changes in consumer behavior, including
behavior based on publicity or concerns relating to food safety or food-borne
illnesses; the effectiveness of our advertising and marketing initiatives;
competitor influences; poor performance in a regional area or in even a small
number of geographically diverse restaurants, and the impact this performance
could have on consolidated results; harsh weather conditions, primarily in the
first and second quarters; the availability and cost of qualified personnel;
changes in minimum wage rates; changes in food commodity prices; the completion
of mergers or acquisitions and the successful integration of those transactions
into the Company’s business; and changes in applicable accounting policies and
practices, including the failure to maintain effective internal controls over
financial reporting. The foregoing list of important factors is not intended to
be all-inclusive as other general market, industry, economic, and political
factors may also impact our operations. Readers are cautioned not to place undue
reliance on our forward-looking statements, as we assume no obligation to update
forward-looking statements.


Contact: Jeffrey A. Blade
Jeff.blade@steaknshake.com
www.steaknshake.com
(317) 633-4100









--------------------------------------------------------------------------------


 
THE STEAK N SHAKE COMPANY
     
CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS
                                         
 
TWELVE
FIFTY-TWO
     
 
WEEKS ENDED
WEEKS ENDED
     
(Amounts in $000's
   
9/27/2006
         
9/28/2005
             
9/27/2006
         
9/28/2005
 
 
 
 
except share and per share data)
   
(UNAUDITED) 
         
(UNAUDITED
)
           
(UNAUDITED
)
       
(UNAUDITED
)
     
Revenues
                                                     
Net sales
 
$
151,105
   
99.4
%
$
144,760
   
99.3
%
   
$
634,941
   
99.4
%
$
603,068
   
99.4
%
Franchise fees
   
919
   
0.6
%
 
948
   
0.7
%
     
3,881
   
0.6
%
 
3,844
   
0.6
%
Total Revenues    
152,024
   
100.0
%
 
145,708
   
100.0
%
     
638,822
   
100.0
%
 
606,912
   
100.0
%
                                                       
Costs and Expenses
                                                     
Cost of sales (1)
   
33,841
   
22.4
%
 
33,069
   
22.8
%
     
143,360
   
22.6
%
 
140,078
   
23.2
%
Restaurant operating costs (1)
   
77,068
   
51.0
%
 
69,983
   
48.3
%
     
319,070
   
50.3
%
 
295,202
   
49.0
%
General and administrative (2)
   
11,329
   
7.5
%
 
10,896
   
7.5
%
     
52,949
   
8.3
%
 
47,902
   
7.9
%
Depreciation and amortization
   
7,058
   
4.6
%
 
6,717
   
4.6
%
     
28,967
   
4.5
%
 
26,945
   
4.4
%
Marketing
   
5,613
   
3.7
%
 
5,849
   
4.0
%
     
27,473
   
4.3
%
 
26,771
   
4.4
%
Interest
   
2,948
   
1.9
%
 
2,906
   
2.0
%
     
11,373
   
1.8
%
 
12,641
   
2.1
%
Rent
   
2,881
   
1.9
%
 
2,567
   
1.8
%
     
12,233
   
1.9
%
 
10,250
   
1.7
%
Pre-opening costs
   
803
   
0.5
%
 
1,081
   
0.7
%
     
3,579
   
0.6
%
 
3,247
   
0.5
%
Provision for store closings
   
-
   
0.0
%
 
1,400
 
 
1.0
%
     
(103
)  
0.0
%
 
1,400
 
 
0.2
%
Other income, net
   
(689
)
 
-0.5
%
 
(513
)
 
-0.4
%
     
(2,371
)
 
-0.4
%
 
(1,968
)
 
-0.3
%
     
140,852
   
92.7
%
 
133,955
   
91.9
%
     
596,530
   
93.4
%
 
562,468
   
92.7
%
                                                       
Earnings Before Income Taxes
   
11,172
   
7.3
%
 
11,753
   
8.1
%
     
42,292
   
6.6
%
 
44,444
   
7.3
%
                                                       
Income Taxes
   
3,676
   
2.4
%
 
3,097
   
2.1
%
     
14,291
   
2.2
%
 
14,222
   
2.3
%
                                                                               
                               
Net Earnings
 
$
7,496
   
4.9
%
$
8,656
   
5.9
%
   
$
28,001
   
4.4
%
$
30,222
   
5.0
%
                                                       
Net Earnings Per Common and Common Equivalent Share:
                                                     
Basic
 
$
0.27
       
$
0.31
           
$
1.01
       
$
1.10
       
Diluted
 
$
0.27
       
$
0.31
           
$
1.00
       
$
1.08
                                                               
Weighted Average Shares and Equivalents:
                                                     
Basic
   
27,763,004
       
27,862,796
             
27,723,282
       
27,499,982
       
Diluted
   
28,026,831
         
28,146,485
             
28,038,545
         
28,059,152
                                                               
(1) Cost of sales and restaurant operating costs are expressed as a percentage
of net sales.
(2) For the twelve and fifty-two weeks ended September 27, 2006, general and
administrative expenses include the incremental pre-tax impact related to the
adoption of SFAS 123R of approximately $500 and $2,200, respectively.  The
adoption had no impact on fiscal 2005 amounts.
               

--------------------------------------------------------------------------------


 
 
 

           
CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION
                 
9/27/2006
 
9/28/2005
 
(Amounts in $000's)
   
(UNAUDITED)
 
 
(UNAUDITED) 
 
Assets
             
Current assets
 
$
30,920
 
$
21,038
 
Property and equipment - net
   
490,142
   
439,620
 
Other assets
   
21,459
   
13,999
                 
Total assets
 
$
542,521
 
$
474,657
                 
Liabilities and Shareholders' Equity
             
Current liabilities
 
$
98,083
 
$
60,048
 
Deferred income taxes and credits
   
9,605
   
7,704
 
Obligations under capital leases
   
143,996
   
147,615
 
Senior note
   
3,802
   
6,315
 
Shareholders' equity
   
287,035
   
252,975
                 
Total liabilities and shareholders' equity
 
$
542,521
 
$
474,657
                 

 

 

           
CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
                 
 
 
FIFTY-TWO
 
 
WEEKS ENDED
 
     
9/27/2006
   
9/28/2005
 
 
   
(UNAUDITED)
   
(UNAUDITED)
 
(Amounts in $000's)
             
Net cash provided by operating activities
 
$
69,578
 
$
64,279
 
Net cash used in investing activities
   
(87,314
)
 
(74,873
)
Net cash provided by (used in) financing activities
   
19,493
 
 
(11,493
)
               
Increase (Decrease) in Cash and Cash Equivalents
 
$
1,757
 
$
(22,087
)                 






 